Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Formal Matters
Applicants' response and amendments to the claims, filed 12/16/2020, are acknowledged and entered.  
Claims 22 and 25 have been cancelled by Applicant.  
Claims 16, 18-20, 23-24, and 27-28 are presently under examination.

Response to Arguments
Any previous rejections and/or objections to claims 22 and 25 are withdrawn as being moot in light of Applicant’s cancellation of the claims.
Applicants' arguments, filed 12/16/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 16, 18-20, 23-24, and 27-28
Claims 16, 18-20, 23-24, and 27-28 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 16 and 23 have been amended to recite the limitations: 

“wherein the bitter-masking acting substance (b) and the component (a) are present in a weight ratio of 1:10 to 1:1”; and 
“wherein said bitter-masking acting substance is present in an amount of from about 10 mg/kg to about 100 mg/kg based on the weight of the preparation”.
It is totally unclear how the preparation can contain component (b) in an amount of from about 10 mg/kg to about 100 mg/kg, component (a) in an amount of from about 3 mg/kg to about 300 mg/kg, AND the weight ratio of component (b) to component (a) is 1:10 to 1:1.
For example, if component (a) is present in an amount of 3 mg/kg, there is no amount of component (b) that could be present within the claimed range of 10 mg/kg to about 100 mg/kg that would still meet the limitation the weight ratio of component (b) to component (a) is 1:10 to 1:1.  A ratio of 1:10 would require 0.3 mg/kg component (b) and a ratio of 1:1 would require 3 mg/kg component (b), both of which fall outside the claimed range of 10 mg/kg to about 100 mg/kg.
Similarly, if component (b) is present in an amount of 100 mg/kg, it would be impossible to have a weight ratio of 1:10, which would require 1000 mg/kg component (a), which is outside the claimed range of about 3 mg/kg to about 300 mg/kg.  Indeed, if component (b) is present in an amount of 100 mg/kg, the weight ratio of component (b) to component (a) would be limited to 1:3 to 1:1, thus excluding all weight ratios greater than 1:3, e.g., 1:4, 1:5, 1:6, 1:7, etc.

At bottom, it is unclear which limitation(s) controls how much of component (a) and how much of component (b) is present in the preparation/composition.  If component (a) [caffeine, theobromine, and mixtures thereof]  is required to be present in an amount of from about 3 mg/kg to about 300 mg/kg and the ratio of component (b) to component (a) is required to be 1:10 to 1:1, the amount of component (b) would be 0.3 mg/kg to 300 mg/kg, which is broader than the claimed 10 mg/kg to about 100 mg/kg.  If component (b) is required to be 10 mg/kg to about 100 mg/kg and the ratio of component (b) to component (a) is required to be 1:10 to 1:1, the amount of component (a) would be 10 mg to 1000 mg/kg, which is also broader than the claimed 3 mg/kg to 300 mg/kg.  

Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18, 20, and 28
Claims 16, 18, 20, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Examiner maintains that the disclosure as-filed lacks written description of the claimed preparations.  Applicants have picked and chosen various separately disclosed limitations found throughout the disclosure as-filed and pieced them together in a manner not supported by the disclosure as-filed.
Applicants do not disclose or describe a “preparation” comprising a “food constituent inducing gastric acid secretion” and a “bitter-masking acting substance for reducing and/or inhibiting gastric acid secretion induced by said food constituent” that are not combined as part of a food product, e.g., in a “capsule”.  As a non-limiting example, there is nothing in the disclose as-filed that would lead a skilled artisan to formulate a “tablet” or “capsule” comprising, inter alia, caffeine and eriodictyol.
The as-filed disclosure describes bitter-masking acting substances that could be used to reduce and/or inhibit gastric acid secretion induced by food constituents.  See, for example, [0002] and ]0018] of the disclosure as-filed:

    PNG
    media_image1.png
    106
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    107
    634
    media_image2.png
    Greyscale

See also originally filed Claim 1:

    PNG
    media_image3.png
    63
    632
    media_image3.png
    Greyscale

It is readily apparent from the as-filed disclosure that Applicants describe pharmaceutical preparations comprising bitter-masking acting substances, with the intended use of such pharmaceutical compositions for reducing and/or inhibiting gastric acid secretion induced by food constituents. Such would be understood by those of ordinary skill in the art as known and marketed gastric acid reducing compositions administered after consuming a food that induces gastric acid secretion do not comprise the food per se.  Thus, a “preparation” comprising active ingredients against secretion of gastric acid induced by food constituents would not, as understood by those skilled in the art, also comprise the food constituent per se. 
	Such is also evidenced by [0019] of the disclosure, where Applicants describe that, surprisingly, “…substances which are capable of masking the bitterness of many foods, also at the same time reduce or even inhibit the secretion of gastric acid induced by these substances”. 
What Applicants describe are pharmaceutical preparations comprising bitter-masking acting substances that can be administered to a subject who has consumed a food containing a substance that induces gastric acid secretion.  In some embodiments, the bitter-masking acting substances are added to foods that comprise a substance that induces gastric acid secretion. 
See also, for example, original dependent Claim 12, which recited that the preparation takes the form of bakery products, confectionery, alcoholic or non-alcoholic drinks, meat products, eggs or egg products, cereal products, milk products, products made from soy protein or other soybean fractions, fruit preparations, vegetable preparations, snack foods, products based on fat and oil or emulsions of the same, other ready meals and soups, spices, spice mixtures and seasonings.  See also instant Claim 23, which is not included in this rejection, because it also recites component (a) and component (b) are in a food product.  
See also Application Example 1, where “Semi-finished goods composition” for “preparing finished goods” only comprises the “bitter-masking acting substance for reducing and/or inhibiting gastric acid secretion induced by said food constituent” and does not also comprise the “food constituent inducing gastric acid secretion”.  Application Example 1.
Notably, Application Example 3 describes gelatin capsules “without substances of group (b) for direct consumption after application of substances of group (b)”. Likewise, Application Example 4 describes a chewing gum “without substances of group (b)”.  
It is only in finished food products that Applicants describe combining a “bitter-masking acting substance for reducing and/or inhibiting gastric acid secretion induced by said food constituent” with a “food constituent inducing gastric acid secretion”.  See Application Examples 2 and 5-8.
Accordingly, what Applicants do not describe are embodiments of the claims that comprise both a “bitter-masking acting substance for reducing and/or inhibiting gastric acid secretion induced by said food constituent” (component (b)) and a “food constituent inducing gastric acid secretion” (component (a)), but are not in form of a foodstuff.  Rather, Applicants’ claims incorporate various disclosed, distinct embodiments. 
For example, while Applicants do disclose and describe compositions such as capsules or chewing gum comprising a bitter-masking acting substance for reducing and/or inhibiting gastric acid secretion induced by a food constituent for administration before or after a subject consumes a food product containing a substance that induces gastric acid secretion, such disclosed and described compositions do not themselves comprise the substance that induces gastric acid secretion.  While Applicants do disclose and describe adding a bitter-masking acting substance for reducing and/or inhibiting gastric acid secretion induced by a food constituent to foods containing such a food constituent, such foods would clearly not be in the form of capsules or chewing gum.
Taken together, the “blaze marks” present in the disclosure as-filed would lead a person of ordinary skill to one of two distinct compositions: 
1) pharmaceutical compositions, e.g., tablets, capsules, chewing gum, etc., comprising a bitter-masking acting substance for reducing and/or inhibiting gastric acid secretion for use before or after consuming a food that contains a food constituent inducing gastric acid secretion OR 
2) food products that comprise both the a) bitter-masking acting substance for reducing and/or inhibiting gastric acid secretion and b) food constituent inducing said gastric acid secretion.
At the bottom, there is nothing in the disclosure as-filed that would lead a person of skill in the art to formulate, for example, eriodictyol and caffeine in a tablet or capsule as presently encompassed by the rejected claims.  	
Accordingly, the subject matter of Claims 16, 18, 20, and 28 as presented in the new claims filed 1/16/2019 and the now amended claims lack written support in the as-filed disclosure, specifically embodiments where the preparation is not a food, e.g., tablets, capsules, chewing gum, etc.

Response to Arguments
	Applicants argue they have amended claim 16 to recite “[a] preparation” comprising component (a) and a bitter-masking acting substance (b), which has support in the written description; see in this regard, paragraphs [0019] and [0030], inter alia.
	In response the Examiner maintains that whether the composition is called a “pharmaceutical preparation”, a “preparation”, a “composition”, etc., a person of ordinary skill in the art would not have been led to make, e.g., a capsule comprising caffeine and eriodictyol, based on Applicants’ disclosure.  It is clear that Applicants intended added a bitter-masking acting substance for reducing and/or inhibiting gastric acid secretion to foods containing food constituents that induce gastric acid secretion or supplying a composition comprising a bitter-masking acting substance for reducing and/or inhibiting gastric acid secretion, e.g., tablets or pills, for a patient to take before or after consuming a food containing food constituents that induce gastric acid secretion.  This is clearly evidenced by [0031], where Applicants state that the preparations providing nutrition or enjoyment (i.e. suitable for consumption) [as described in the prior paragraph [0030]] are, in the context of this invention, e.g. bakery products (e.g. bread, dry biscuits, cakes, other baked goods), confectionery (e.g. chocolates, chocolate bar products, etc., i.e., food stuffs.

Claims 16, 18-20, 23-24, and 27-28
Claims 16, 18-20, 23-24, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 16 and 23 have been amended to recite the limitation wherein the composition completely inhibits gastric proton secretion in a person who has consumed the preparation/food product.
	Applicants point to paragraph [0081] of the Specification and Tables 3B, 3F, and 3G as allegedly showing support for this limitation.
	Paragraph [0081] describes contacting HGT-1 cells in vitro with caffeine or theobromine and measuring proton secretion in the cells, which data is presented in, inter alia, Tables 3B, 3F, and 3G.  Readily apparent from these tables is that proton secretion is not “completely” inhibited by eriodictyol or homoeriodictyol.  
At bottom, there is nothing the disclosure describing gastric proton secretion in a person who has consumed the preparation/food product being completely inhibited.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 16, 18-20, 23-24, and 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEY ET AL. (US 2002/0188019 Al; Published Dec. 12, 2002), LEY ET AL. (J. Agric. Food Chem., 2005, vol. 53, pages 6061-6066), and RIESS ET AL. (US 2010/0151055 Al; Published Jun. 17, 2010).

Claim Construction
	The only limitation in need of claim construction in order to determine the broadest reasonable interpretation (BRI) of the claim(s) is the limitation “…wherein the composition completely inhibits gastric proton secretion in a person who has consumed the preparation [food product]” recited in amended Claims 16 and 23.
	The Examiner construes these limitations intended uses of the claimed compositions of matter.  As the claims set forth what is present in the compositions and how much is present in the compositions, what the compositions do in subjects who have consumed the compositions is not material to patentability of the claimed compositions.

Teachings of LEY ET AL (‘019)
Ley et al. (‘019) disclose hydroxyflavanones, their salts and stereoisomers and their mixtures for suppressing or reducing the bitter and/or metallic taste impression. In addition, the invention relates to nutritional, nutritive or consumable preparations or oral pharmaceutical compositions, characterized in that these have an active content of hydroxyflavanones, their salts and stereoisomers or their mixtures.  See Abstract; page 1, [0001].
Ley et al. (‘019) disclose that foods or drinks frequently contain various bitter substances which, although they are characteristic (for example, caffeine in tea or coffee), they can also greatly decrease the value (for example limonoids in citrus juices, bitter aftertaste of many synthetic sweeteners such as aspartame or saccharin). To lower the natural content of bitter substances, therefore, frequently subsequent treatment is necessary, for example by extraction as in the decaffeination of tea or coffee, or enzymatically, for example treatment of orange juice with a glycosidase to destroy the bitter naringin, or use of special peptidases in the ripening of cheese. This treatment causes stress to the product, produces wastes and also produces, for example, solvent residues and other residues (enzymes) in the products. It is, therefore, desirable to find substances, preferably natural or nature-identical substances, which can effectively suppress, or at least decrease, the bitter taste or aftertaste. See page 1, [0002].
As per Claims 16, 23-24, and 27-28, Ley et al. disclose that bitter substances within the meaning of the invention can be, for example: xanthine alkaloids (for example caffeine, theobromine), quinoline derivatives (for example quinine) limonoids (for example limonine from citrus fruits), polyphenols (for example catechols, flavonols, .gamma.-oryzanol, hesperitin), pharmaceutically active compounds (for example fluoroquinolone antibiotics, aspirin, .beta.-lactam antibiotics, ambroxol, paracetamol, aspirin, guaifenesin), denatonium benzoate, sucralose octaacetate, potassium chloride, magnesium salts, urea, bitter amino acids (for example tryptophan) and bitter peptide fragments (for example having a terminal leucine or isoleucine radical).  See page 2, [0017].
Regarding the bitter-masking acting substances (component a) as recited in Claims 16 and 23, Ley et al. disclose hydroxyflavanones, their salts and stereoisomers and their mixtures for suppressing or reducing the bitter and/or metallic taste impression, and exemplary hydroxyflavone compounds include : 2-(4-hydroxyphenyl)-5,7-dihydroxychroman-4-one (naringenin), 2-(3,4-dihydroxyphenyl)-5,7-dihydroxychroman-4-one (eriodictyol), 2-(3,4-dihydroxyphenyl)-5-hydroxy-7-methoxychroman-4-one (eriodictyol 7-methyl ether), 2-(3,4-dihydroxyphenyl)-7-hydroxy-5-methoxy- chroman-4-one (eriodictyol 5-methyl ether) and 2-(4-hydroxy-3-methoxyphenyl)-5,7-dihydroxychroman-4-one (homoeriodictyol), their (2S)- or (2R)-enantiomers, or mixtures of the same and their monovalent or polyvalent phenolate salts with Na.sup.+, K.sup.+, NH.sub.4.sup.+, Ca.sup.2+, Mg.sup.2+ or Al.sup.3+ as counterions.  See page 2, [0033].
As per Claims 19 and 23, Ley et al. disclose that the nutritional, nutritive or consumable preparations within the meaning of the present invention are, for example, bakery products (for example bread, dried biscuits, cake, other bakery products), confectionery (for example chocolates, hard and soft toffees, chewing gum), alcoholic or non-alcoholic beverages (for example coffee, tea, wine, beer, liqueurs, spirits, wine brandies, fruit-containing lemonades, isotonic drinks, soft drinks, nectars, fruit and vegetable juices, fruit or vegetable juice preparations), instant drinks, meat products (for example ham, sausage preparations), cereal products (for example breakfast cereals, muesli bars), milk products (for example milk drinks, dairy ice-cream, yogurt, kefir, cheese, dried milk powder, whey), fruit preparations (for example jams, fruit ice, fruit sauces), vegetable preparations (for example ketchup, sauces), snack items (for example fried potato crisps, maize- or peanut-based extrudates), oil- and fat-based products or emulsions of the same (for example mayonnaise, remoulade, dressings), seasonings, fragrance, flavoring and taste compositions, spice mixtures, ready-to-eat dishes and soups. The preparations within the meaning of the invention, particularly preferably the fragrance, flavoring and taste compositions and spice mixtures, can also, as semi-manufactured products, serve for producing further preparations serving for nutrition or pleasure. See page 2, [0019].
As per Claim 20, Ley et al. disclose that oral pharmaceutical preparations within the meaning of the invention are preparations which exist, for example, in the form of capsules, tablets (non-coated and coated tablets, for example coatings resistant to gastric juice), dragees, granules, pellets, solids mixtures, dispersions in liquid phases, as emulsions, as powders, as solutions, as pastes or as other preparations which can be swallowed or chewed, and are used as drugs requiring prescriptions, sale by pharmacist or other drugs, or as food supplements.  See page 2, [0020].
Ley et al. (‘019) disclose the invention further relates to nutritional, nutritive or consumable preparations or oral pharmaceutical preparations characterized in that they have an active content of hydroxyflavanones, their salts or their mixtures. They generally comprise 0.000001% by weight to 10% by weight, preferably 0.00001% to 1% by weight, but more preferably 0.0001% by weight [1 ppm] to 0.1% by weight [1000 ppm], based on the total weight of the preparation, of inventive hydroxyflavanones, their salts or their mixtures. See page 3, [0039].
To quantify the reduction in bitter impression, Ley et al. provide a working example comprising a 500 ppm caffeine solution and 50, 100, 200, 300, 500, 600, 700, 800, 900, or 1000 ppm homoeriodictoyl disodium salt.  

    PNG
    media_image4.png
    378
    553
    media_image4.png
    Greyscale

Ley et al. disclose FIG. 1 shows the course of bitterness intensity of a solution containing 500 ppm of caffeine with increasing concentration of (2S)-homoeriodictyol disodium salt compared with a series of caffeine concentrations (100 to 500 ppm). See Figure 1; Example 3.
	As per Claims 16 and 23, these example solutions comprise the bitter-masking acting substance ((2S)-homoeriodictyol disodium salt) and food constituent (caffeine) in weight ratios of, inter alia, 1:5 (100 ppm:500 ppm) and 1:1 (500 ppm:500 ppm), thus falling within the scope of the claimed 1:100 to 1:1.
	As shown in Figure 1, 100 ppm [100 mg/kg] (2S)-homoeriodictyol disodium salt reduces the estimated caffeine intensity to 200 ppm caffeine, i.e., a solution of 500 ppm caffeine + 100 ppm (2S)-homoeriodictyol disodium salt has a bitterness equivalent to a solution of 200 ppm caffeine.

Teachings of LEY ET AL. (2005)
Ley et al. (2005) disclose that products made from Herba Santa (Eriodictyon californicum (H. & A.) Torr.) have been used as bitter remedies for some pharmaceutical applications for many years, but they are actually too aromatic to be useful for many food or pharmaceutical applications. In sensory studies flavanones homoeriodictyol (1), its sodium salt (1-Na), sterubin (2), and eriodictyol (4) could significantly decrease the bitter taste of caffeine without exhibiting intrinsic strong flavors or taste characteristics. For caffeine and amarogentin, dose-response studies were performed; the masking activity toward bitter taste for both compounds reached a plateau at higher concentrations of 1-Na. Due to these facts, homoeriodictyol sodium salt (1-Na) seems to be a very interesting new taste modifier for food applications and pharmaceuticals.  See Abstract.
Ley et al. (2005) disclose for screening of bitter masking the test compounds were added directly to an aqueous solution of the appropriate bitter compound; occasionally the mixture was treated for several minutes in an ultrasound bath to improve the dissolution process. Panelists (healthy adults, no tasting problems known) were trained on caffeine as bitter standard. Studies were performed in the morning hours 1 —2 h after breakfast during which time they were not allowed to drink black or green tea or coffee due to adaption to caffeine; only one bitter test/day was performed. For calibration the test persons used standard dilutions of caffeine (50, 100, 150, 200, 250, 300, 350, 400, 450, and 500 ppm). A minimum of 8 testers was used in the descriptive test. The bitterness was rated against the standard dilutions or on a scale of 1 (no bitterness) to 10 (very strong bitterness). Mean rating of a 500 ppm caffeine solution ranges between 6 and 7. For other bitter tastants concentrations were used at which all persons can perceive a pronounced bitterness (rating about 7). See page 6062, right column, “Sensory Studies”.
Ley et al. (2005) disclose the sodium salt 1-Na and the flavanones homoeriodictyol 1, sterabin 2, hesperetin 3, eriodictyol 4, and naringenin (4',5,7-trihydroxyflavanone) were evaluated as masking agents against caffeine in aqueous solution (cf. Figure 2), test concentration 500 ppm. At this concentration all testers perceive a strong bitterness. Ley et al. (2005) disclose their studies clearly show that the main flavanones from Herba Santa are able to decrease bitter taste. Eriodictyol 4 and 1-Na showed the most remarkable masking effects against caffeine. The sodium salt of homoeriodictyol was chosen to conduct an in-depth testing. See page 6063, paragraph bridging left and right columns; Figure 2.
In Figure 3, Ley et al. disclose a dose-response of 1-Na against caffeine bitterness is shown. Following a steep increase between 50 and 100 ppm, the activity reaches a plateau corresponding to a perceived bitterness comparable to 200 ppm caffeine. 

    PNG
    media_image5.png
    325
    328
    media_image5.png
    Greyscale

See page 6063, right column, first full paragraph; Figure 3.
Ley et al. (2005) conclude the flavanones homoeriodictyol (1), its sodium salt 1-Na, and eriodictyol (4) isolated from Herba Santa show remarkable bitter masking effects without exhibiting any additional strong taste or flavor. Especially, 1-Na seems to be a very interesting new taste modifier for food applications and pharmaceuticals. See page 6065, left column, last paragraph.
This data clearly shows 100 ppm (100 mg/kg) homoeriodictyol sodium salt leads to maximum reduction of bitterness of 500 ppm (500 mg/kg) caffeine.

Teachings of RIESS ET AL.
Riess et al. disclose the invention concerns an aroma composition to reduce or suppress a bitter or astringent impression in the oral cavity, comprising (i) one or more sweeteners and (ii) one or more specific bitter-masking aroma substances and/or flavourings and optionally (iii) one or more sweetness intensifying aroma substances and/or sweeteners and optionally (iv) one or more inactive substances or carriers. The invention also concerns a preparation, containing such an aroma composition, the use of an aroma composition for reducing or eliminating a bitter and astringent effect of an artificial sweetener and a corresponding method for reducing or eliminating the bitter and astringent effect of a sweetener.  See Abstract.
Riess et al. disclose the invention concerns an aroma composition to reduce or suppress a bitter or astringent impression in the oral cavity, comprising (i) one or more sweeteners and (ii) one or more specific bitter-masking aroma substances and/or flavourings and optionally (iii) one or more sweetness intensifying aroma substances and/or sweeteners and optionally (iv) one or more inactive substances or carriers. The invention also concerns a preparation, containing such an aroma composition, the use of an aroma composition for reducing or eliminating a bitter and astringent effect of an artificial sweetener and a corresponding method for reducing or eliminating the bitter and astringent effect of a sweetener. See page 1, [0002].
Regarding (ii), Riess et al. disclose (ii) one or more bitter-masking aroma substances and/or flavourings including their physiologically tolerated salts, in each case selected from the group comprising hydroxyflavanones and their physiologically tolerated salts, hydroxybenzoic acid amides, in particular 4-hydroxybenzoic acid vanillyl amides, hydroxydeoxybenzoines, hydroxyphenylalkandiones, diacetyl trimers, gamma-aminobutyric acids, and divanillins. See page 2, [0016]-[0023].
Riess et al. disclose the hydroxyflavanone(s) in accordance with (ii) can in particular be: 2-(4-hydroxyphenyl)-5,7-dihydroxychroman-4-one (naringenin), 2-(3,4-dihydroxyphenyl)-5,7-dihydroxychroman-4-one (eriodictyol), 2-(3,4-dihydroxyphenyl)-5-hydroxy-7-methoxychroman-4-one (eriodictyol-7-methylether), 2-(3,4-dihydroxyphenyl)-7-hydroxy-5-methoxychroman-4-one (eriodictyol-5-methylether) and 2-(4-hydroxy-3-methoxyphenyl)-5,7-dihydroxychroman-4-one (homoeriodictyol), their (2S) or (2R) enantiomers or mixtures of these and their monovalent or polyvalent phenolate salts with counteracting cation(s), in particular Na.sup.+, K.sup.+, NH.sub.4.sup.+, Ca.sup.2+, Mg.sup.2+, Zn.sup.2+ or Al.sup.3+ as counteracting cations. See page 2, [0032].
Riess et al. disclose examples of compounds which may produce bitter and simultaneously astringent and optionally cardboardy, dusty, dry, floury, rancid or metallic impressions in the oral cavity include, inter alia, xanthines (caffeine, theobromine, theophylline and methylxanthines). See page 5, [0088].  Riess et al. disclose that preferred substances which taste bitter, astringent, cardboardy, dusty, dry, floury; rancid or metallic are, inter alia, caffeine.  Id. at [0089].
Regarding amounts of a bitter substance, Riess et al. disclose particular preference is given to preparations according to the invention which comprise at least one bitter and one astringent-tasting substance, the amount of the bitter and of the astringent-tasting substance being sufficient to be perceived as an unpleasant taste in a comparison preparation not comprising any aroma composition according to the invention but otherwise identically composed, and the amount of the aroma composition according to the invention in the preparation being sufficient to modify organoleptically, mask or reduce the unpleasant taste impression of the bitter and the astringent-tasting substance in comparison with the comparison preparation. See page 6, [0099].
Regarding Claims 19 and 23, Riess et al. disclose preparations serving for nutrition or pleasure for the purposes of the invention are for example bakery products (for example bread, dry biscuits, cakes, other pastry products), confectionery (for example chocolates, chocolate bar products, other bar products, fruit gums, hard and soft caramels, chewing gum), alcoholic or non-alcoholic beverages (for example coffee, tea, iced tea, wine, beverages containing wine, beer, beverages containing beer, liqueurs, spirits, brandies, (carbonated) fruit-containing beverages, (carbonated) isotonic beverages, (carbonated) soft drinks, nectars, spritzers, fruit and vegetable juices, fruit or vegetable juice preparations, instant beverages (for example instant cocoa beverages, instant tea beverages, instant coffee beverages, instant fruit beverages), meat products (for example ham, fresh or cured sausage preparations, spiced or marinated fresh or cured meat products), eggs or egg products (dried egg, egg white, egg yolk), cereal products (for example breakfast cereals, muesli bars, precooked ready rice products), dairy products (for example milk beverages, buttermilk beverages, milk ice cream, yoghurt, kefir, curd cheese, soft cheese, hard cheese, dried milk powder, whey, whey beverages, butter, buttermilk, partially or fully hydrolyzed milk protein-containing products), products made from soya protein or other soya bean fractions (for example soya milk and products made therefrom, fruit beverages with soya protein, soya lecithin-containing preparations, fermented products such as tofu or tempe or products made therefrom), products from other vegetable sources of protein, for example oat protein drinks, fruit preparations (for example jams, fruit ice cream, fruit sauces, fruit fillings, frozen fruit products or fruit sorbets), vegetable preparations (for example ketchup, sauces, dried vegetables, deep-frozen vegetables, precooked vegetables, preserved vegetables), snack articles (for example baked or fried potato chips or potato dough products, maize- or peanut-based extrudates), fat- or oil-based products or emulsions thereof (for example mayonnaise, remoulade, dressings), other ready-to-serve meals and soups (for example dried soups, instant soups, precooked soups), spices, seasoning mixtures and in particular powdered seasonings, which are for example used in snack food applications. The preparations for the purposes of the invention may also be used as semi-finished products for the production of further preparations serving for nutrition or for pleasure. The preparations for the purposes of the invention may also be nutritional supplements in the form of capsules, tablets (uncoated and coated tablets, for example coatings resistant to gastric juices), sugar-coated tablets, granules, pellets, mixtures of solids, dispersions in liquid phases, as emulsions, as powders, as solutions, as pastes or as other swallowable or chewable preparations. See page 6, [0102].
Riess et al. provide working examples comprising aroma compositions of the invention and bitter tasting substances in the form of "lemon" flavored soft drinks, "cola" type soft drinks, iced tea drinks, sugar reduced ice cream, millk shakes, fat reduced yogurt, sugar reduced soft drink, etc. See Application Examples at pages 11-13.
Riess et al. disclose a working example of a cola type soft drink comprising 100 ppm (0.01%) bitter tasting substance (caffeine) and 500 ppm (0.05%) bitter-masking aroma composition substances.  See Application Example 4.
Riess et al. disclose a working example of a milk shake comprising 150 ppm (0.015%;150 mg/kg) bitter tasting substance (Rebaudioside A 98%) and 20 ppm (0.002%; 20 mg/kg) bitter-masking substance (homoeriodictyol sodium salt) (weight ratio of 1:7.5).  See Application Example 7.
Riess et al. disclose a working example of a fat reduced yogurt comprising 400 ppm (0.04%; 400 mg/kg) bitter tasting substance (Rebaudioside A 98%) and 50 ppm (0.005%; 50 mg/kg) bitter-masking substance (homoeriodictyol sodium salt) (weight ratio of 1:8).  See Application Example 8.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it is well established in the art that hydroxyflavones such as eriodictoyl and homoeriodictoyl and salts thereof are effective as bitter-masking agents for masking the bitterness of food constituents such as xanthines, e.g., caffeine and theobromine.  See Ley et al (‘019), Ley et al. (2005), and Riess et al.
Ley et al. (‘019), Ley et al. (2005), and Riess et al. can be said to differ from the amended claims only in so far as they don’t expressly teach preparations comprising caffeine or theobromine in a total amount of from about 3 mg/kg to about 300 mg/kg, calculated on the preparation, although they do teach compositions comprising 500 ppm (500 mg/kg) caffeine and hydroxyflavones as eriodictoyl and homoeriodictoyl and salts thereof.  See Ley et al. (‘019) and Ley et al. (2005).  Additionally, Riess et al. teach a working example of a milk shake comprising 150 ppm (0.015%; 150 mg/kg) bitter tasting substance (Rebaudioside A 98%) and 20 ppm (0.002%; 20 mg/kg) bitter-masking substance (homoeriodictyol sodium salt) (weight ratio of 1:7.5).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%").
Here, Ley et al. (‘019), Ley et al. (2005), and Riess et al. teach preparations comprising hydroxyflavones such as eriodictoyl and homoeriodictoyl and salts thereof are effective as bitter-masking agents for masking the bitterness of food constituents such as xanthines, specifically caffeine and theobromine.  While they explicitly teach working example preparations comprising homoeriodictoyl and 500 ppm caffeine, they do not expressly disclose ranges of amounts of bitter food constituents such as caffeine.  However, the skilled artisan looking to reduce the bitterness of, e.g., drinks comprising caffeine or theobromine, would have found it prima facie obvious to simply add eriodictoyl or homoeriodictoyl as taught in Ley et al. (‘019), Ley et al. (2005), and Riess et al. to such drinks and would expect such addition to reduce the bitterness of the caffeine in the drinks. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
In view of the teachings of the cited prior art, a skilled artisan would have a reasonable expectation of success of arriving at the claimed about 3 mg/kg to 300 mg/kg amount of food constituent and weight ratio of 1:10 to 1:1 through routine experimentation. Applicants have presented no factual evidence the presence of, e.g., caffeine, in a total amount of from about 3 mg/kg to about 300 mg/kg, calculated on the preparation, is critical.  Indeed, the prior art teaches that homoeriodictoyl reduces the bitterness of caffeine solutions comprising 500 ppm (500 mg/kg) caffeine.  Clearly, homoeriodictoyl would be expected to reduce the bitterness of drinks having even less caffeine as presently claimed.  Put another way, given the factual evidence that homoeridictyol reduces the bitterness of 500 mg/kg (500 ppm) caffeine, the reasonable expectation of those skilled in the art would be that homoeridictyol would also reduce the bitterness of about 3 mg/kg to about 300 mg/kg caffeine.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to formulate a hydroxyflavone bitter-masking acting substance such as eriodictoyl or homoeriodictoyl as taught in Ley et al. (‘019), Ley et al. (2005), and Riess et al. in a preparation with a xanthine food constituent inducing a bitter taste such as caffeine or theobromine, wherein the caffeine or theobromine is present in a total amount of from about 3 mg/kg to about 300 mg/kg and the bitter-masking acting substance is in an amount of from about 3 mg/kg to 300 mg/kg, e.g., 10 mg/kg to 100 mg/kg.  The rationale supporting the obviousness of such a preparation are discussed in detail supra and include, inter alia, the fact that amounts of less than 300 ppm (300 mg/kg) eriodictoyl or homoeriodictoyl are known bitter-masking substances against the bitter taste of caffeine when caffeine is present in an amount of 500 ppm (500 mg/kg).  As such, a person of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in reducing the bitterness of bitter food constituents present in amounts less than 500 ppm (500 mg/kg), e.g., 3 mg/kg to 300 mg/kg, comprising the addition of a bitter-masking acting substance such as eriodictoyl or homoeriodictoyl in an amount of from about 3 mg/kg to 300 mg/kg, e.g., 10 mg/kg to 100 mg/kg.   Indeed, the data from Ley et al. (2005) clearly shows 100 ppm (100 mg/kg) homoeriodictyol sodium salt leads to maximum reduction of bitterness of 500 ppm (500 mg/kg) caffeine and Riess et al. disclose a working example of a fat reduced yogurt comprising 400 ppm (0.04%; 400 mg/kg) bitter tasting substance (Rebaudioside A 98%) and 50 ppm (0.005%; 50 mg/kg) bitter-masking substance (homoeriodictyol sodium salt) (weight ratio of 1:8).  See Application Example 8.

Response to Arguments
Applicants argue they have amended claims 16 and 23 to limit the ratio of (b) to (a) to be from 1:10 to 1:1, and to recite that this ratio of components, when consumed by a person, completely inhibits gastric proton secretion.
In addition, Applicants argue they have amended claims 16 and 23 to limit the component (a) to caffeine and theobromine and combinations thereof. The noted tables show that when the components (a) and (b) are used in the noted ratio, there is complete inhibition of gastric proton secretion. While in amounts outside this range, this effect does not occur.
Applicants argue that the examiner states that if the recited amounts of (b) component were effective to reduce the bitter taste in 500 mg/kg of caffeine, that the same amount would work for lesser amounts of coffee. However, Applicants argue, this statement does not address the main point of the present invention, which is the reduction in gastric proton production. One skilled in the art would have no idea that the currently recited specific ratio would be effective to treat compositions of caffeine and/or theobromine and to reduce gastric proton production therefrom.
In response, the Examiner submits that it is only logical that the greater the amount of eriodictyol or homoeriodictyol added, the greater the effect.  Applicants assert it is the lower ratio that is responsible for the greater effect.  However, as long as the amount of caffeine or theobromine is kept constant, increasing the amount of eriodictyol or homoeriodictyol naturally lowers the ratio of caffeine/theobromine to eriodictyol/homoeriodictyol.  It should be noted too that there is no evidence in Applicants’ results that proton secretion was “completely” inhibited.  Applicants present data that is the percentage increase of proton secretion in HGT-1 cells compared to untreated controls.  Using Table 3B as an example, 3 mM caffeine stimulated a 54.05% increase in proton secretion.

    PNG
    media_image6.png
    292
    638
    media_image6.png
    Greyscale

What 0.3 mM eriodictyol did was reduce the increase of proton secretion in HGT-1 cells caused by 3 mM caffeine, not completely inhibit proton secretion.  It is not at all clear what a negative % even means as proton secretion by HGT-1 cells cannot be less than 0, i.e., the percentage increase of proton secretion in HGT-1 cells compared to untreated controls cannot be less than 0%.
Furthermore, as discussed supra, as the claims set forth what is present in the compositions and how much is present in the compositions, what the compositions do in subjects who have consumed the compositions is not material to patentability of the claimed compositions.
Finally, even if it could be argued Applicants’ results are somehow unexpected, they are not commensurate in scope with the claims as they are limited to solutions in vitro and reduced proton secretion of HGT-1 cells in vitro.
The Examiner maintains that the intended use/intended result of the claimed compositions of matter are immaterial to patentability of the claimed compositions.  As the cited prior art renders prima facie obvious compositions comprising the same components presently claimed in amounts falling within the scope of the instant claims, the combined teachings of the cited prior art meet all of the patentable limitations of the instant claims.  Applicants have presented no factual evidence that compositions as suggested and motivated by the combined teachings of the cited prior art do not reduce or inhibit the secretion of gastric acid and have presented no factual evidence of the criticality of any of the disclosed or claimed amounts, e.g., that amounts falling outside the claimed amounts do not reduce or inhibit the secretion of gastric acid.
	At bottom, the combined teachings of the cited prior art teach compositions comprising caffeine and/or theobromine and eriodictyol and/or homoeriodictyol in amounts overlapping with the claimed amounts.  The prior art teaches eriodictyol and/or homoeriodictyol reduce the bitterness of bitter-tasting compounds such as caffeine.  That Applicants discovered they also reduce proton secretion from HGT-1 cells in vitro does not entitle Applicants to patent compositions comprising caffeine and/or theobromine and eriodictyol and/or homoeriodictyol rendered obvious by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629